Exhibit 32.1 CERTIFICATION OF PRESIDENT AND CHIEF EXECUTIVE OFFICER 18 U.S.C. 1350 Certification of Lawrence J. Zigerelli President and Chief Executive Officer of Duckwall-ALCO Stores, Inc. and Subsidiaries In connection with the Annual Report on Form10-K of Duckwall-ALCO Stores, Inc. and Subsidiaries, a Kansas corporation (the “Company”), for the year ended February1, 2009, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned officer of the Company certifies pursuant to 18 U.S.C. Section1350, pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to his knowledge: (a) the Report fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934; and; (b) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. A signed original of this written statement required by Section 906 has been provided to Duckwall-ALCO Stores, Inc.and Subsidiaries and will be retained by Duckwall-ALCO Stores, Inc. and Subsidiaries and furnished to the Securities and Exchange Commission or its staff upon request. Date:April 16, 2009 By:/s/ Lawrence J.
